DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 06/11/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an optical fiber connector of the claimed invention.

Drawings
3.	The drawings, filed on 10/05/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
5.	Claims 1-10 are allowed.
6.	The following is an examiner's statement of reasons for allowance:

Claims 2-10 depend from claim 1.
7.	The prior art cited on attached IDS and form PTO-892 are the most relevant prior art known. However, the invention of claims 1-10 distinguishes over the prior art of record for the following reasons:
	Lee et al. (US 9207410 B2) disclose an optical fiber connector assembly includes a receptacle, two connectors accommodated in respective accommodation grooves in the receptacle and having a respective clip located at a top side thereof for engagement with a respective retaining groove in a mating optical fiber adapter.
	Buddington et al. (US 9851513 B2) teach a hollow crimp body that is open at each end and includes, a first end, a first crushable crimp tube for crimping onto a connector.
	Fisher et al. (US 8403570 B2) disclose a fiber optic connector for connecting a plurality of optical fibers comprising a plurality of fiber optic assemblies, each assembly including at least one optical fiber coupled to a ferrule, the ferrule being coupled to a spring.

	However, none of the references, either taken singly or in combination with each other, teaches an optical fiber connector of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-10.
	Claims 1-10 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883